Slabakis v Schik (2017 NY Slip Op 06884)





Slabakis v Schik


2017 NY Slip Op 06884


Decided on October 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2017

Sweeny, J.P., Moskowitz, Kahn, Gesmer, JJ.


4546 651986/15

[*1]Angelo Slabakis, Plaintiff-Respondent,
vWalter Schik, et al., Defendants-Appellants, XYZ Entities 1 Through 10, et al., Defendants.


Smith & Shapiro, New York (Eliad S. Shapiro of counsel), for appellants.
McCarter and English, New York (Judah Skoff of counsel), for respondent.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered August 19, 2016, which granted defendants-appellants' motion to dismiss without prejudice and with leave to replead, unanimously affirmed, with costs.
The court providently exercised its discretion by granting plaintiff leave to replead because one cannot determine, as a matter of law, that he will be unable to allege the requisite elements of the various causes of action (see e.g. Davis v Scottish Re Group Ltd., 138 AD3d 230, 236, 238 [1st Dept 2016]).
Plaintiff has since repled his complaint; thus, "the sufficiency of the allegations in the earlier complaint is rendered academic" (Peters v Peters, 118 AD3d 593, 594 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 3, 2017
CLERK